Citation Nr: 1448830	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a videoconference hearing in March 2013.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for bilateral hearing loss and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1995 rating decision denied service connection for hearing loss and residuals of a head injury; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss has been received since the June 1995 rating decision.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for residuals of a head injury has been received since the June 1995 rating decision.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the June 1995 denial of service connection for a bilateral hearing loss to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).

3.  New and material evidence has been received since the June 1995 denial of service connection for residuals of a head injury to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening entitlement to service connection for bilateral hearing loss and residuals of a head injury.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding those issues.  The Board will address the reopening of both issues in the same analysis.

The Veteran seeks to reopen claims of entitlement to service connection for bilateral hearing loss and residuals of a head injury.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that claims of service connection for bilateral hearing loss and residuals of a head injury were originally denied in June 1995.  The Veteran did not file a notice of disagreement regarding the June 1995 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the June 1995 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in June 1995, VA has received additional evidence, including medical evidence noting that the Veteran's hearing loss is at least as likely as not related to service and that the Veteran has a traumatic brain injury due to service.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for bilateral hearing loss and residuals of a head injury.

ORDER

New and material evidence having been received, the issue of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the issue of entitlement to service connection for residuals of a head injury is reopened.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding entitlement to service connection for bilateral hearing loss and residuals of a head injury.  The Board notes that the Veteran's service treatment records are missing.  The RO notified the Veteran of the attempts made to retrieve any service treatment records.  In that letter they note that the National Personnel Records Center (NPRC) referred them to the US Marine Corps Headquarters.  The record contains no documentation that this suggestion was acted upon.  The Board notes that the RO must take all possible efforts to obtain and associate with the claims file any outstanding service treatment records.  

The Board also notes some significant disparity in opinions regarding the Veteran's bilateral hearing loss.  In an April 2010 addendum to the Veteran's VA examination, the examiner noted that it is her opinion that it is at least as likely as not that the Veteran's hearing loss and tinnitus are due to his military acoustic trauma and service noise exposure.  In a subsequent May 2010 addendum, the same examiner opined that it is less likely that his hearing loss and tinnitus are due to his military noise exposure.  Given the conflicting nature of the evidence, the Board finds that a new VA examination and opinion is required regarding the Veteran's bilateral hearing loss.  

Finally, the evidence is also conflicting regarding the presence of a traumatic brain injury (TBI).  In June 2009, the Veteran symptoms were found to be both suggestive of and not suggestive of TBI.  Based on this conflicting information, the Board finds an additional VA examination to determine the presence and etiology of any TBI to be necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service bilateral hearing loss or residuals of a head injury and any lay or medical evidence addressing whether there is a relationship between his disabilities and service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  VA should attempt to obtain and associate with the claims file all missing service treatment records.  The RO should follow all suggested routes of information provided by the NPRC, specifically the suggestion to follow up with the Marine Corps Headquarters.

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his bilateral hearing loss.  The examiner should review the claims file, diagnose any current hearing loss, and address the following question:

Is it at least as likely as not that any hearing loss disability had its onset during or was causally related to service?  The examiner should address the Veteran's noise exposure during service. 

The examiner should provide a rationale for all findings and conclusions.  

5.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his TBI.  The examiner should review the claims file, diagnose any current residuals of a head injury, and address the following question:

a.)  Does the Veteran have a current diagnosis of TBI?

b.)  Is it at least as likely as not that any TBI or residuals of a head injury had its onset during or was causally related to service?  The examiner should address the Veteran's lay statements regarding a head injury during service. 

The examiner should provide a rationale for all findings and conclusions.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  The RO must review the record and determine whether instructions of the remand have been complied with, to the extent possible.  Any needed corrective actions deemed necessary must be undertaken.

8.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


